 1   Mark A. Serlin, CSBN: 122155
     SERLIN & WHITEFORD, LLP
 2   701 E Street
     Sacramento, CA 95814
 3   Telephone:    (916) 446-0790
     Facsimile:    (916) 446-0791
 4   Email: ms@swllplaw.com
 5   Attorneys for Creditors
 6   RAJIV DHARNIDHARKA and DLA PIPER LLP

 7
 8                                UNITED STATES BANKRUPTCY COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10
11   In re:                             )                    CASE NO. 19-52599
                                        )                    Chapter 11
12            DERON JAMES ROBERTSON and )
              JANETTE        ELIZABETH )
13            ROBERTSON,                )                    REQUEST FOR SPECIAL NOTICE
                                        )
14                 Debtors.             )
                                        )
15
16
17            TO THE CLERK OF THE COURT, THE DEBTORS, DEBTORS’ COUNSEL, AND TO
18   THOSE PARTIES ENTITLED TO NOTICE:
19            Pursuant to Federal Rules of Bankruptcy Rules 2002(g), 2002(m), and 9007, creditors
20   herein, Rajiv Dharnidharka and DLA Piper LLP, hereby request special notice of all matters which
21   may come before the Court in the above-entitled matter be given as follows:
22                                             Mark A. Serlin, Esq.
                                             Serlin & Whiteford, LLP
23                                                  701 E Street
24                                            Sacramento, CA 95814
                                            Telephone: (916) 446-0790
25                                          Email: ms@swllplaw.com
26
27   ///
28   ///
     ____________________________________________________________________________________________________
     REQUEST FOR SPECIAL NOTICE                            1                                       In re: Robertsons
                                                                                                 Case No. 19-52599

Case: 19-52599        Doc# 6      Filed: 12/30/19       Entered: 12/30/19 12:07:05           Page 1 of 2
 1             This request includes, without limitation, all notices of any orders, applications,
 2   complaints, demands, hearings, motions, petitions, pleadings or requests, and any other documents
 3   brought before the Court in this matter, whether formal or informal, ex parte or on notice, whether
 4   oral or in writing, and in whatever form conveyed.
 5   DATED: December 30, 2019                                                SERLIN & WHITEFORD, LLP
 6
 7
                                                                       By:        /s/ Mark A. Serlin
 8                                                                           MARK A. SERLIN, Attorneys for Creditors
                                                                             RAJIV DHARNIDHARKA and DLA
 9                                                                           PIPER LLP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     S:\Active Files\DLA PIPER\BK\court docs\request for notice.docx
26
27
28
     ____________________________________________________________________________________________________
     REQUEST FOR SPECIAL NOTICE                            2                                       In re: Robertsons
                                                                                                 Case No. 19-52599

Case: 19-52599            Doc# 6         Filed: 12/30/19               Entered: 12/30/19 12:07:05   Page 2 of 2
